Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1, 5, 8, 12-18 and 21-25 are being allowed.


Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Yadav et al. (US 20160357587 A1) teaches systems, methods, and computer-readable media for annotating process and user information for network flows. In some embodiments, a capturing agent, executing on a first device in a network, can monitor a network flow associated with the first device. The first device can be, for example, a virtual machine, a hypervisor, a server, or a network device. Next, the capturing agent can generate a control flow based on the network flow. The control flow may include metadata that describes the network flow. The capturing agent can then determine which process executing on the first device is associated with the network flow and label the control flow with this information. Finally, the capturing agent can transmit the labeled control flow to a second device, such as a collector, in the network.
Liensberger et al. (US 20170012847 A1) teaches the resources of an organization may provide various functions and services, and the performance of the resources may be of interest. Performance indicators (e.g., network bandwidth, I/O throughput, and processing capacity) may be measured and logged, and examined in the event of diminished performance in order to identify a non-performing resource. 
The combination of Yadav et al. and Liensberger et al. fail to disclose “A method comprising steps of: providing a distributed system comprising programmable control systems and/or data-processing systems, generating time stamps directly via hardware of the control systems and/or of the data-processing systems of the distributed system, wherein the time stamps contain a respective clock time, a location, an occurrence type, a consecutive number and/or other data, filing the time stamps in an intermediate memory, storing the time stamps at previously defined places of the distributed system, reading out the time stamps, analyzing the time stamps with software support, graphically providing the time stamps of the system, and representing the time stamps two-dimensionally or three-dimensionally with the respective time being after a start time, projecting more than two-dimensional or three-dimensional time stamps on a 2D or 3D system, filing the time stamp generation in hardware as an atomic write operation, and executing the time stamp generation in a register provided for that purpose wherein the generating and the storing causes tracking of program progress, flow of information, 
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitation of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister


/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        3/11/22